                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RONNIE HATTON                                                                         PLAINTFF

v.                                   Case No. 2:18-cv-2120

INGERSOLL RAND COMPANY LIMITED
BENEFITS ADMINISTRATION COMMITTEE                                                  DEFENDANT

                                   OPINION AND ORDER

       Before the Court is an action under the Employee Retirement Income Security Act of 1974

(“ERISA”), initiated by Plaintiff Ronnie Hatton’s complaint (Doc. 1). Defendant Ingersoll Rand

Company Limited Benefits Administration Committee (“Ingersoll”) filed an answer (Doc. 6), and

the parties submitted a stipulated administrative record (Doc. 9). Hatton then filed a motion for

summary judgment (Doc. 12), statement of facts (Doc. 14), and a brief in support (Doc. 13).

Defendant filed a response in opposition (Doc. 16), and a response to Hatton’s statement of facts

(Doc. 15). For the following reasons, Hatton’s motion for summary judgment will be DENIED

and summary judgment will be entered in favor of Defendant Ingersoll.1

I.     Background

       Mr. Hatton’s employment with Trane U.S. Inc. (“Trane”) began in February of 1990 at its

Fort Smith facility. (Doc. 9, p. 926). Hatton worked as a machine operator for Trane until May

15, 2014. Id. In this role, Hatton was making $28,800.49 as a base salary and his annual

compensation was $40,553.24 when benefits and overtime were included. (Doc. 14, p. 1). On




       1
          A court may “enter summary judgment sua sponte, so long as the losing party was on
notice that she had to come forward with all of her evidence.” Celotex Corp. v. Catrett, 477 U.S.
317, 326 (1986); Madewell v. Downs, 68 F.3d 1030, 1049 (8th Cir. 1995). Summary judgment in
favor of Ingersoll is proper because the procedural posture of an ERISA action requires the parties
to put forth all evidence in the stipulated record for the Court’s review.
                                                1
December 9, 2014, Hatton applied for disability benefits under the Trane Merged Hourly Pension

Plan. (Doc. 9, p. 1309).    Hatton’s physician, Dr. Donna Shipley, noted that his diagnosis was

“knee pain from [osteoarthritis]” and back pain from degenerative disc disease of the spine.

(Doc. 9, p. 1311). Shipley identified Hatton as having a “severe limitation of functional capacity:

incapable of minimal (sedentary) activity.” Id. In response to this claim, the Ingersoll-Rand

Company     Benefits    Administration    Committee     (“BAC”)     reviewed     Hatton’s   claim.2

(Doc. 9, p. 1307). The BAC initiated a medical records review by Dr. William C. Andrews.

(Doc. 9, p. 1329). Dr. Andrews determined based on a conversation with Dr. Shipley and a review

of Hatton’s medical records that Hatton “would be capable of working eight hours per day, 40

hours per week” in a sedentary capacity. (Doc. 9, p. 1330). At the time, the BAC defined disability

under the pension plan as “disabled from performing further work for any occupation for

remuneration or profit prior to his Severance Date, and in the Company’s opinion is likely to

remain so disabled continuously and permanently.” (Doc. 9, p. 1331). Based on Dr. Andrews’s

report, the committee denied Hatton’s claim for disability benefits. (Doc. 9, p. 1307). On June

29, 2015, Hatton appealed the BAC’s decision. (Doc. 9, p. 1334). The BAC had Hatton undergo

an Independent Medical Examination (“IME”) by Kevin Trangle, a board-certified internist.

(Doc. 9, p. 889). Dr. Trangle completed a thorough review of Hatton’s medical history and

concluded that he likely had “physical and functional limitations,” but “is not precluded . . . from

working in a sedentary occupation.” (Doc. 9, p. 905). Thus, Dr. Trangle concluded that Hatton’s

medical history did not establish that the claimant was totally disabled from performing further

work by the definition of “any occupation for remuneration or profit.” (Doc. 9, p. 906). On August



       2
         In 2008, Ingersoll Rand Company Limited acquired all common stock of Trane, Inc. and
Ingersoll Rand’s Benefits Administration Committee became the plan administrator.
(Doc. 9, p. 1377).
                                                 2
25, 2015, the BAC denied Hatton’s appeal and concluded that documentation from Hatton’s

medical providers as well as the reports from independent medical specialists demonstrated a lack

of evidence that his medical conditions precluded him from working in any occupation. (Doc. 9,

p. 892). On November 9, 2015, Hatton’s attorney reached out to Ingersoll seeking Hatton’s records

from the administrative appeal. (Doc. 9, p. 886). In response, Ingersoll sent Hatton’s attorney the

records and shared with him that Ingersoll was reopening Hatton’s claim for disability benefits in

light of this Court’s order in Betnar v. Ingersoll Rand Company Limited, Case 2:14-cv-02032, that

directed Ingersoll to conduct a vocational review in its determination of disability pension claims.3

       On January 21, 2016, BAC scheduled a functional capacity evaluation for Hatton with

Mike Williams, a physical therapist at WorkStrategies.           Williams concluded that Hatton

demonstrated the ability to function in “Light Physical Demand Category for an 8 hour day . . .

based on his material handling capabilities.” (Doc. 9, p. 838). Williams noted that the results of

his evaluation “cannot be considered an accurate representation of Mr. Hatton’s maximal

functional capacity” due to inconsistency during testing. Id. Williams notes in his report that he



3
  This Court in Betnar v. Ingersoll Rand Company Limited noted that to properly evaluate whether
an employee under the Trane Merged Hourly Pension Plan was “disabled,” the BAC should
review:

     not only a medical assessment of [the claimant]’s physical capacity to perform both
     physical and sedentary work, but also a non-medical assessment as to whether [the
     employee] has the vocational capacity to perform any type of work—of a type that
     actually exists in the national economy—that permits [the employee] to earn a
     reasonably substantial income from her employment, rising to the dignity of an income
     or livelihood. Where, as here, the plan is silent on the issue of non-medical vocational
     characteristics, the nature of this consideration will be within the plan administrators’
     broad discretion, and may vary from case to case. We do not hold that either plan
     administrators or claimants must use any particular method to determine a claimant’s
     vocational capacities. However, we must be satisfied that the plan’s consideration of the
     claimant’s circumstances is neither arbitrary nor capricious.

(quoting Demirovic v. Building Serv. 32 B-J Pension Fund, 467 F.3d 208, 215 (2d Cir. 2006)).
                                                 3
believed Hatton did not put forth maximum effort while completing the tests. Id. The committee

also had a vocational employability assessment completed for Hatton. (Doc. 9, p. 830). The

assessment determined that based on Hatton’s functional capacity allowing for sedentary to light

physical work, there were 49 occupational titles that matched his skills. (Doc. 9, p. 832). Of those

titles, 2 were considered good matches, 14 were considered fair matches and 33 were considered

potential matches. Id. Wage data for those occupations averaged $28,360 annually.

(Doc. 9, p. 833).

       After receiving the functional capacity analysis and the vocational employability

assessment, the BAC determined that Hatton’s claim should be denied again. (Doc. 9, p. 816). In

its letter of denial, the BAC notes that because the base salaries of the occupations identified as

matches for Hatton’s functional capacity were equal to or greater than his base salary when he left

Trane, he was not disabled under the Plan because “there were jobs that permit [Hatton] to earn a

reasonably substantial income from [his] employment, rising to the dignity of an income or

livelihood.” (Doc. 9, p. 817). Hatton appealed the decision of the BAC. In his appeal, Hatton

argued that the BAC’s denial of his claim was based on “cherry picked information” and

supplemented Hatton’s claim file with a functional capacity assessment completed by Velvet

Medlock, a physical therapist. Medlock determined from her tests that Hatton’s functional

capacity was “below sedentary secondary to his inability to tolerate any prolonged posture of more

than 20 minutes.” (Doc. 9, p. 48). After receiving Hatton’s second appeal, Ingersoll had Hatton’s

entire claim file reviewed again by Dr. Josette Boukhalil-Laklak, another independent physician

procured through Trangle & Associates.4 Dr. Laklak determined that although Hatton has “a



4
  Dr. Kevin Trangle runs a firm that contracts with board certified physicians to complete
independent medical examinations. See Kevin Trangle & Associates, http://independent
medicalexperts.com (last visited May 30, 2019).
                                                 4
complex medical history with multiple chronic medical conditions . . . Hatton is able to stand and

walk for 3 hours, lift up to 10 pounds, and push and pull up to 20 pounds. There are no limitations

regarding sitting. However, none of these conditions are severe enough to preclude him from

performing any occupation.” (Doc. 9, p. 21).

       On August 8, 2017, the BAC denied Hatton’s appeal. In its decision letter, the BAC noted

that it credited the functional capacity evaluation of Williams over the evaluation by Medlock

because Williams’s evaluation was more thorough due to the “detailed and well supported testing”

conducted by Williams. (Doc. 9, p. 22). The BAC noted that Hatton’s decline noted in Medlock’s

evaluation may also have been the result of Hatton’s cardiac condition, which presented after

Hatton filed his disability claim in 2014. Id. The BAC also found that Williams’s testing appeared

in line with the findings of two reviewing physicians. Id. The BAC also considered the vocational

employability assessment and explained that Hatton was not disabled under the plan because the

base salaries of the occupations found to be suitable for Hatton’s skills and functional capacity

were equal to or greater than Hatton’s base wages when he left Trane. Id. On July 16, 2018,

Hatton filed this action asking the Court to overturn the BAC’s decision. (Doc. 1).

II.    Legal Standard

       Once a plaintiff in an ERISA action has exhausted his administrative remedies under a

benefits plan, a reviewing court’s function is to examine the record that was before the

administrator of the plan at the time the claim was denied. Farfalla v. Mut. of Omaha Ins. Co.,

324 F.3d 971, 974-75 (8th Cir. 2003); Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989). When a plan gives the administrator discretionary authority to determine a participant’s

eligibility for benefits, the Court reviews the decision for abuse of discretion, and will defer to the

determination made by the administrator or fiduciary unless such determination is arbitrary and



                                                  5
capricious. Firestone, 489 U.S. at 115; McGee v. Reliance Standard Life Ins. Co., 360 F.3d 921,

924 (8th Cir. 2004); Schatz v. Mut. of Omaha Ins. Co., 220 F.3d 944, 946 n.4 (8th Cir. 2000)

(“[R]eview for an ‘abuse of discretion’ or for being ‘arbitrary and capricious’ is a distinction

without a difference . . . .”). The Court considers five factors to determine whether the decision

was supported by a reasonable explanation or was instead an abuse of discretion:

               (1)    whether the administrator’s interpretation is consistent with
                      the goals of the Plan;
               (2)    whether the interpretation renders any language in the plan
                      meaningless or internally inconsistent;
               (3)    whether the administrator’s interpretation conflicts with the
                      substantive or procedural requirements of the ERISA statute;
               (4)    whether the administrator interpreted the relevant terms
                      consistently; and
               (5)    whether the interpretation is contrary to the clear language
                      of the Plan.

Shelton v. ContiGroup Cos., Inc., 285 F.3d 640, 643 (8th Cir. 2002). The review, “though

deferential, is not tantamount to rubber-stamping the result.” Torres v. UNUM Life Ins. Co. of

Am., 405 F.3d 670, 680 (8th Cir. 2005). In determining whether a plan administrator abused its

discretion, the Court does not “substitute its own judgment for that of the plan administrator.”

Alexander v. Trane Co., 453 F.3d 1027, 1031 (8th Cir. 2006). Rather, “[i]f the decision is

supported by a reasonable explanation, it should not be disturbed, even though a different

reasonable interpretation could have been made.” Cash v. Wal-Mart Grp. Health Plan, 107 F.3d

637, 641 (8th Cir. 1997) (citing Donaho v. FMC Corp., 74 F.3d 894, 899 (8th Cir. 1996)).

III.   Analysis

       The ultimate question is whether the BAC abused its discretion in finding that Hatton was

not disabled under the Plan. The Plan defines disability as follows:




                                                6
               A member will be considered disabled for purpose of this Appendix
               if he becomes totally disabled from performing further work for any
               occupation for remuneration or profit prior to his Severance Date,
               and in the Company’s opinion is likely to remain so disabled
               continuously and permanently.

(Doc. 9, p. 4). Hatton does not argue that the administrator’s interpretation is inconsistent with the

goals of the Plan or that the interpretation is contrary to the clear language of the Plan. The bulk

of Hatton’s argument in his motion for summary judgment focuses on the BAC’s interpretation of

the Plan’s definition of disability and whether the plan gave a full and fair review of Hatton’s

claims. The Court will address each of these issues in turn.

       Hatton first argues that even after the BAC reopened Hatton’s claim, it still considered

whether Hatton could perform “any occupation” for remuneration or profit in direct conflict with

the Court’s order in Betnar. As evidence of this argument, Hatton points to the medical reviews

of Dr. Trangle and Dr. Laklak that conclude that Hatton was not disabled because the medical

evidence failed to demonstrate that Hatton could not perform “any occupation.” However,

Hatton’s argument incorrectly places emphasis on the doctors’ conclusions about Hatton’s

disability, when it should focus on the BAC’s conclusions regarding Hatton’s disability.

Reviewing the BAC’s denial of Hatton’s claim and its denial of his appeal, it is clear that the BAC

heeded the guidance of this Court and considered not only Hatton’s functional capacity, but also

whether there were occupations within the national economy that Hatton could complete that

would provide him with the dignity of a living wage. Thus, the BAC interpreted the Plan’s

disability definition to require that Hatton could not perform further work in an occupation that

would pay him a living wage. This interpretation appears to be reasonable and Plaintiff has failed

to demonstrate that this choice was an abuse of discretion on the part of the BAC.

       Hatton also takes issue with the BAC’s choice not to more fully investigate the functional



                                                  7
capacity evaluation of Hatton completed by Velvet Medlock that found that Hatton could not even

complete sedentary work. However, the BAC provided a detailed explanation of why it accorded

more weight to the functional capacity evaluation submitted by Mike Williams over the functional

capacity evaluation submitted by Medlock. The BAC noted that Williams’s evaluation was more

thorough, and that Medlock’s evaluation may have been affected by Hatton’s heart conditions that

presented themselves after Hatton filed for disability. The BAC reviewed thorough medical

records reviews from multiple board-certified physicians and had a vocational employability

assessment completed based on the functional capacity reported by the physicians. The BAC

determined from this assessment that there were 49 different occupations in the national economy

that paid equal to or greater than Hatton’s base salary at the time he left Trane. As a result, the

BAC found that Hatton was not disabled under the Plan. This process directly comports with this

Court’s guidance in Betnar and is not an abuse of discretion.

       IT IS THEREFORE ORDERED that Plaintiff Ronnie Hatton’s motion (Doc. 12) for

summary judgment is DENIED and summary judgment will be entered in favor of Ingersoll Rand

Company Limited Benefits Administration Committee. Judgment will be entered separately.

       IT IS SO ORDERED this 31st day of May, 2019.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE




                                                8
